Citation Nr: 1033841	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  02-08 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for adjustment disorder.

2.  Entitlement to service connection for a cardiovascular 
disorder, diagnosed as coronary artery disease and 
arteriosclerotic heart disease, to include as secondary to 
service-connected residuals of a dental injury.

3.  Entitlement to service connection for loss of taste, to 
include as secondary to service-connected residuals of a dental 
injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1964 and 
additional duty with the U.S. Naval Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) 
from January 2003 and May 2009 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The issue of entitlement to service connection for a 
cardiovascular disorder, to include as secondary to service-
connected residuals of a dental injury was remanded by the Board 
in October 2008 for further development and is now ready for 
disposition.

In June 2010, the Veteran submitted a motion for additional time 
(30 days) to submit evidence with regard to his claims, and, in 
July 2010, additional argument was received from his 
representative without a waiver of review by the agency of 
original jurisdiction (AOJ).  Under 38 C.F.R. § 20.1304(c), 
"[a]ny pertinent evidence submitted by the appellant or 
representative . . . must be referred to the agency of original 
jurisdiction for review, unless this procedural right is waived 
by the appellant or representative, or unless the Board 
determines that the benefit or benefits to which the evidence 
relates may be fully allowed on appeal without such referral."  
38 C.F.R. § 20.1304(c) (2009).  

While the newly submitted argument is pertinent to the Veteran's 
claims, the evidence is essentially identical to assertions that 
he has made during the course of the appeal and, as such, is 
duplicative of evidence already considered.  Accordingly, the 
Board concludes that there is no prejudice in proceeding with 
consideration of this case without affording the AOJ an 
opportunity to review the evidence in question.  


FINDINGS OF FACT

1.  For the entire time on appeal, the Veteran's adjustment 
disorder has been manifested by depression, resulting in 
occasional episodes of decreased work efficiency, along with 
periods of inability to perform social and occupational tasks; 
occupational and social impairment, accompanied by reduced 
reliability and productivity, has not been demonstrated.

2.  A chronic cardiovascular disability was not present in 
service or for many years thereafter, and there is no probative 
medical nexus between his current disability and active military 
service.

3.  The Veteran's cardiovascular disorder is not proximately due 
to or aggravated by his service-connected residuals of a dental 
injury.

4.  Resolving all doubt in the Veteran's favor, the Veteran's 
loss of taste is caused by or aggravated by his service-connected 
residuals of a dental injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for an 
adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1 through 4.14, 4.130, 
Diagnostic Code (DC) 9440 (2009).

2.  The criteria for entitlement to service connection for a 
cardiovascular disorder, to include as secondary to a service-
connected disability, have not been met.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. 
§§ 3.159, 3.303; 38 C.F.R. § 3.310 (2009).

3.  Loss of taste is proximately due to, or aggravated by, a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice 
requirements of the VCAA apply to all five elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.

Here, with regard to the Veteran's claim for entitlement to 
service connection for loss of taste, the Board is granting in 
full the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  With regard to the 
remaining claims, the VCAA duty to notify was satisfied by way of 
a letters sent to the Veteran in December 2002 and January 2009 
that informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for obtaining 
evidence.  

With respect to the Dingess requirements, it is acknowledged that 
he was not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date.  However, the 
Board finds that there is no prejudice in issuing a final 
decision in these claims.  Specifically, with regard to his claim 
for entitlement to service connection for a cardiovascular 
disorder, the preponderance of the evidence is against his claim, 
and, therefore, any questions as to the both appropriate 
disability rating and the effective date to be assigned are moot.  

Likewise, as to the Veteran's increased-rating claim, any 
question as to the effective date to be assigned with regard to 
that issue is moot because his claim is being denied, and the 
Board further finds that he was not prejudiced by not being 
provided with express Dingess notice as to the type of evidence 
necessary to establish a disability rating.  In the recent case 
of Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme 
Court held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the 
U.S. Supreme Court suggested that determinations concerning 
prejudicial error and harmless error should be made on a case-by-
case basis.  Id.  As such, in conformance with the precedents set 
forth above, on appellate review, the Board must consider, on a 
case-by-case basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.  

In this case, the notice letter that was provided to the Veteran 
in January 2009 requested that the Veteran provide evidence 
"showing that your service-connected adjustment disorder has 
increased in severity."  The letter further explained that this 
evidence may include statements from his doctor, containing 
physical and clinical findings, and also statements from other 
individuals who are able to describe from their knowledge and 
personal observation the manner in which his disability had 
become worse.  In addition, the May 2009 rating decision, as well 
as the January 2010 statement of the case, expressly informed the 
Veteran of the rating criteria needed to establish entitlement to 
the next-higher 50 percent rating for a mental disorder.  
Moreover, it is inherent from his statements that the he had 
actual knowledge of the rating element of the claims, as 
evidenced in a July 2010 letter submitted by his representative 
asserting that his adjustment disorder impacted his "ability to 
work and to maintain effective social and work relationships."  
Based on the above, the Board finds that the notice deficiencies 
identified above do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted in this case, and, for this reason, no further 
development is required regarding the duty to notify.

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA 
outpatient treatment records, and the Veteran submitted private 
medical evidence (including private treatment reports, letters 
from his physicians, internet research, and medical literature) 
and statements on his behalf.  Moreover, specific VA medical 
examinations relevant to his increased rating claim were obtained 
in December 2002 and February 2009, and VA examinations 
pertaining to his claim for service connection for a 
cardiovascular disability were also obtained in December 2002 and 
January 2008.  Further, the Board finds these examinations to be 
wholly adequate for rating and evaluation purposes, respectfully.  
Specifically, the examiners interviewed the Veteran, conducted a 
physical or psychological examination, as appropriate, and, in 
reference to his increased rating claim, considered the 
occupational and social functional impairments associated with 
his adjustment disorder.  Moreover, there is no indication that 
the Veteran's past medical history or any relevant fact was 
misstated.  The Board notes that the Veteran's representative has 
requested the December 2002 VA examiner's credentials which would 
imply that the physician was in some way not qualified to conduct 
the examination or give an opinion.  The Board notes that the 
examiner who conducted the examination and gave an opinion held a 
medical degree.  This degree indicates that the physician took 
the required course work and completed all practical training in 
order to receive the degree.  There is no indication from the 
record that there is anything wrong with the physician's 
credentials and neither the appellant nor the Veteran has put 
forth any information to this effect.  The failure to provide the 
appellant with the physician's credentials would not prevent the 
appellant from being able to substantiate his claim.  Therefore, 
the Board finds that it is appropriate to proceed with an 
adjudication of the claim.

The Board is also satisfied there was substantial compliance with 
the October remand directives for providing the Veteran and his 
attorney with a Statement of the Case with regard to his claim 
for service connection for a cardiovascular disorder.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999). 

Of significance, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Therefore, the Board finds that the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these issues.

Accordingly, the Board finds that no useful purpose would be 
served in remanding this matters for yet more development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing to 
the Veteran.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For 
these reasons, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

I.  Adjustment Disorder

In this case, the Veteran contends that his adjustment disorder 
is of such severity so as to warrant a disability rating in 
excess of 30 percent.  A 30 percent rating is indicative of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2009).

The next higher rating of 50 percent also requires occupational 
and social impairment, but with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, stereotyped speech; panic attacks 
more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
task); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for even greater occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or mood, 
due to such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and 
social impairment due to such symptoms as:  grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are 
not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any analysis 
should not be limited solely to whether the symptoms listed in 
the rating scheme are exhibited; rather, consideration must be 
given to factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the 
Mauerhan case, the court rejected the argument "that the DSM-IV 
criteria should be the exclusive basis in the schedule governing 
ratings for [posttraumatic stress disorder] PTSD." See Mauerhan, 
16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the 
DSM-IV are used to diagnosis PTSD rather than evaluate the degree 
of disability resulting from the condition.  Although certain 
symptoms must be present in order to establish the diagnosis of 
PTSD, as with other conditions, it is not the symptoms but their 
effects that determines the level of impairment.  Id.  Although 
the Veteran in this case has not been diagnosed with PTSD, the 
principals set forth in the Mauerhan case are applicable to his 
psychiatric disability, that of an adjustment disorder, which is 
rated under the same criteria as set forth under the General 
Rating Formula for Mental Disorders of 38 C.F.R. § 4.130.

After a thorough review of all of the evidence of record, the 
Board finds that the Veteran's symptoms do not more nearly 
approximate the rating criteria for the next-higher 50 percent 
evaluation.  Essentially, the weight of the evidence weighs 
against a finding that he has occupational and social impairment, 
accompanied by reduced reliability and productivity.  Initially, 
the Board notes that the evidence does not demonstrate impaired 
judgment or impaired abstract thinking.  In this regard, a 
December 2002 examination indicated that the Veteran's thought 
process and content were normal, and the February 2009 VA 
examination noted that "[t]there was no evidence of perceptual 
impairment . . . [and] no evidence of a thought disorder.  
Thought content was appropriate to the interview."   Moreover, 
the examinations provided that his insight and judgment were fair 
and intact, respectively.

The evidence also does not demonstrate circumstantial, 
circumlocutory, or stereotyped speech.  While the February 2009 
VA examination noted a speech impediment, secondary to the use of 
dentures, both examinations expressly noted that his speech was 
otherwise "normal."  

Next, the evidence does not demonstrate flattened affect.  His 
affect was noted as "appropriate" in the December 2002 VA 
examination and as "depressed" in the February 2009 VA 
examination.  As the evidence demonstrates periods of appropriate 
and depressed affect, the Board finds that flattened affect has 
not been shown. 

Also, the Board finds that the evidence does not demonstrate that 
the Veteran experienced difficulty in understanding complex 
commands.  In fact, although the December 2002 VA examination 
noted that the Veteran could not perform serial sevens and that 
the Veteran subjectively reported that his concentration was 
"somewhat disturbed," the February 2009 VA examination 
expressly determined that his concentration and abstract 
reasoning were intact.  Moreover, both examinations reflected a 
productive employment history, noting that he worked as a 
supervisor at the post office for many years prior to his 
retirement, and that, according to the most recent VA 
examination, he was able to maintain full independence with 
regard to all activities of daily living.  Additionally, the 
evidence shows that following his retirement at the Post Office, 
the Veteran became employed as a school bus driver, working 
approximately 4 hours a day.  Accordingly, given his noted 
functioning and employment capabilities, the Board finds that the 
evidence demonstrates his ability to understand complex commands.  

Additionally, the evidence of record does not demonstrate 
impaired short- and long-term memory.  The December 2002 VA 
examination noted that his memory was "2 out of 3," and the 
February 2009 VA examination noted that his memory was 
"intact."  Accordingly, the Board finds that the evidence does 
not support a finding of impairment in both short- and long-term 
memory.

Next, the evidence does not indicate, nor does the Veteran 
allege, that he experienced panic attacks.  As such, the evidence 
fails to demonstrate panic attacks more than once a week.

Further, the Board finds that the weight of the evidence does not 
demonstrate difficulty in establishing and maintaining effective 
work and social relationships. As stated above, the Veteran 
worked more than 30 years at his last job as a supervisor at the 
post office.  Moreover, despite his retirement, he worked 
approximately 4 hours per week as a school bus driver "to keep 
busy" and, pursuant to the February 2009 VA examination, enjoyed 
going out with his wife of 18 years, socializing with friends, 
and participating in the American Legion.  It was also noted that 
"no relationship problems [were] reported" with his wife and 
that he enjoyed a very good relationship with all of his 
siblings.  Given the Veteran's noted employment history and 
demonstrated familial and social connections, the Board finds 
that difficulty in establishing and maintaining social and work 
relationships has not been shown in this case.

The Board acknowledges, however, that the evidence demonstrates 
disturbances of motivation and mood.  Specifically, the most 
recent February 2009 VA examination indicated that the Veteran 
experienced "a significant mood disorder as a direct consequence 
of the Veteran's service-connected injury," manifested by 
"ongoing depression, along with anger and resentment over what 
has happened."  As a result, he was diagnosed with mood 
disorder, with depressive features.

However, even considering the Veteran's demonstrated disturbances 
of mood, the Board finds that his symptoms do not more closely 
approximate a 50 percent disability rating.  As stated above, 
symptoms comparable to flattened affect; irregular speech; 
difficulty in understanding complex commands; impairment of 
memory, judgment, or abstract thinking; weekly panic attacks; and 
difficulty in establishing and maintaining effective work and 
social relationships have not been shown.  Moreover, the Board 
places significant probative value of the VA examiners' opinions 
as to the level of his social and occupational functioning.  In 
December 2002, it was determined that the Veteran's symptoms were 
mild and that his psychiatric problems did not prevent him from 
obtaining employment.  The February 2009 VA examination expressly 
summarized the effects of his diagnosis on social and 
occupational functioning as resulting in "occasional episodes of 
decreased work efficiency, along with periods of inability to 
perform social and occupational tasks," which is the hallmark 
criterion for a 30 percent rating as provided under 38 C.F.R. § 
4.130.

The Board has also considered the Veteran's global assessment of 
functioning (GAF) scores, which ranged from 70 in December 2002 
and 59 in February 2009.  In this regard, a 61 to 70 GAF Scale 
score indicates some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but a GAF Scale score of 51 to 60 represents moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with coworkers).  

The GAF scores, as part of the examination report, must be 
interpreted "in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability present."  38 C.F.R. § 4.2 (2009).  Given his 
demonstrated ability to function occupationally and socially, and 
the absence of more serious symptomatology reflected in the 
evidence of record, the Board finds that the clinical findings 
outweigh the general characterization of disability as reflected 
by the assignment of a more moderate GAF score.  Therefore, upon 
consideration of the totality of his symptomatology, a disability 
rating in excess of 30 percent is not warranted notwithstanding 
the GAF score of 59 assigned in the most recent VA examination.

In considering whether the Veteran is entitled to a higher 
disability rating, the Board has also carefully considered his 
statements asserting that his disability is more severe than 
currently characterized.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms, such 
as depression, because this requires only personal knowledge as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, while the Board acknowledges his 
belief that his symptoms are of such severity as to warrant a 
higher rating, disability ratings are made by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity.  Therefore, the Board finds the medical 
findings, which directly address the criteria under which his 
service-connected disability is evaluated (i.e. the level of any 
social and occupational impairment), to be more probative than 
the Veteran's assessment of the severity of his psychiatric 
disability.  

In conclusion, throughout the appeal period, the Board finds that 
the Veteran's adjustment disorder, which has been manifested by 
only occasional episodes of decreased work efficiency, along with 
periods of inability to perform social and occupational tasks, 
more nearly approximates the rating criteria for a 30 percent 
rating, and no higher, under Diagnostic Code 9440.  As such, his 
claim for an increased rating is denied.

The Board recognizes that, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court of Appeals for Veterans Claims (Court) held 
that a claim for a total rating based on individual 
unemployability (TDIU) is part of an increased rating claim when 
such claim is expressly raised by the Veteran or reasonably 
raised by the record.  The Court further held that when evidence 
of unemployability is submitted at the same time that the Veteran 
is appealing the initial rating assigned for a disability, the 
claim for TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  However, in 
this case, the evidence indicates that the Veteran is retired and 
working part-time as a school bus driver "to keep busy."  See 
February 2009 VA examination (describing the Veteran's 
occupational history).  Moreover, as noted above, the VA examiner 
specifically indicated that "[t]he [V]eteran's symptoms do not 
prevent employment."  Id.  Accordingly, as TDIU has not been 
reasonably raised by the evidence of record or expressly by the 
Veteran himself, the Board finds that the provisions of 38 C.F.R. 
§ 4.16 are not for application in this case.

II.  Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to 
a referral for an extraschedular rating, which is a component of 
a claim for an increased rating under Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards."  
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, for the applicable time period on appeal, the 
evidence does not demonstrate frequent periods of hospitalization 
related to the Veteran's adjustment disorder.  In this regard, 
the evidence demonstrates no periods of hospitalization 
attributable to his service-connected psychiatric disability.  In 
fact, at his February 2009 VA examination, it was reported that 
he "never sought or received psychological services."

Further, the record weighs against a finding of occupational 
impairment or average industrial impairment that is in excess of 
that contemplated by the assigned rating criteria.  In evaluating 
his occupational impairment, the Board again notes that it was 
expressly determined by the February 2009 VA examiner that his 
symptoms did not prevent employment.  Moreover, the Board finds 
the rating criteria for mental disorders reasonably describe the 
Veteran's disability level and symptomatology and provide for 
higher ratings for additional or more severe symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
adequately contemplated by the rating schedule, and the assigned 
schedular evaluation is, therefore, adequate.

Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration of 
an extraschedular evaluation for his disabilities under 38 C.F.R. 
§ 3.321 is not warranted.



Service Connection Claims

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 
(West 2002).  There generally must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) evidence of a nexus between the claimed in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498 (1995)).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2009).  
However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 C.F.R. 
§ 3.303(b) (2009).  Further, service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

	In addition to the law and regulations governing entitlement to 
service connection outlined above, service connection may also be 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  Any additional impairment of earning capacity 
resulting from an already service-connected condition, regardless 
of whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
should also be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  Id.    

	The Board notes that 38 C.F.R. § 3.310 was amended, effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the amendments to this 
section are not liberalizing, and the Veteran filed his claim for 
service connection for loss of taste in July 2002 and his claim 
for service connection for a cardiovascular disorder in February 
2003, the amendment is not applicable to the current claims. 
	
The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Cardiovascular Disorder

The Veteran also contends that he has a cardiovascular disability 
that is secondary to his service-connected residuals of a dental 
injury.  Although the Veteran has not alleged that his claimed 
condition is a direct result of service, the Board will consider 
his claim based upon all theories of entitlement, including both 
direct and secondary service connection.  See Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the evidence reflects that the Veteran has a 
current cardiovascular disorder; private treatment records 
reflect a diagnosis of coronary artery disease (see e.g. May 2007 
private treatment report) and a diagnosis of arteriosclerotic 
heart disease (August 2007 private treatment report).  As the 
evidence demonstrates current diagnoses with regard to the 
Veteran's claim, the first element of service connection has been 
met.  See Hickson v. West, 12 Vet. App. 247, 252 (1999).

As for the second requirement for service connection, that of a 
disease or injury was incurred or aggravated during service, 
service treatment records do not indicate any abnormalities with 
respect to the Veteran's cardiovascular system during active duty 
service.  Indeed, upon separation from active duty service in 
June 1964, a clinical evaluation revealed "normal" findings of 
the heart and vascular system, and his chest X-ray was 
"negative" for abnormalities.  Therefore, the Board finds that 
no chronic cardiovascular disability was noted in service.  

Moreover, post-service Reserve examinations do not reveal any 
related abnormalities until September 1985, when the Veteran was 
directed to undergo blood pressure screening; however, the 
screening resulted in normal findings.  It was not until 1993, 
when service chest X-ray findings indicated that the possibility 
of hypertension should be evaluated.  However, in several post-
service Reports of Medical Histories (including those dated 
September 1985, July 1986, July 1987, November 1989, September 
1993, and July 1995), the Veteran consistently denied any history 
of chest pain or pressure, heart trouble, or high or low blood 
pressure.  Moreover, although high triglycerides and cholesterol 
were noted to be elevated in a July 1995 VA examination, these 
results were found to be not currently disabling.  In addition, 
as a result the July 1995 high blood pressure reading of 166/94, 
he underwent a three day blood pressure screening August 1995, in 
which "all readings [were within normal limits]." 

In further reviewing his medical history, the Board acknowledges 
that, at some time prior to 1999, the Veteran had a myocardial 
infarction, and a subsequent April 2000 private treatment report 
reflected a history positive for arteriosclerotic heart disease, 
hypertension, and hyperlipidemia.  Additionally, according to a 
June 2002 letter from his private physician, the Veteran 
underwent a triple bypass procedure in June 2001.  Regardless of 
exact dates, the post-service evidence does not reflect treatment 
related to a cardiovascular disorder for many years after service 
separation.  In this case, the Board emphasizes the multi-year 
gap between discharge from active duty service in 1964 until at 
least 1995 (more than a 30-year gap), when the Veteran's 
triglycerides and cholesterol were noted to be elevated.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where a veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Moreover, the evidence does not indicate, nor does 
not Veteran allege, that he his heart-related symptoms started in 
service or continued after discharge.  Therefore, continuity has 
not here been established, either through the clinical evidence 
or through his statements.

	Nonetheless, the Board acknowledges that service connection may 
still be granted when the evidence establishes a medical nexus 
between active duty service and current complaints.  38 C.F.R. § 
3.303(d) (2009); Hickson v. West, 12 Vet. App. 247, 252 (1999).  
In this case, the Board finds that the competent evidence does 
not attribute the Veteran's cardiovascular disability to service, 
or a service-connected disability, despite his contentions to the 
contrary.    
	
In first evaluating whether the Veteran's disability is causally 
related to active service, there is no competent evidence of 
record establishing a nexus between his disorder and service.  In 
determining whether a medical examination should be provided or 
medical opinion be obtained, there are four factors to consider:  
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board notes that the Federal Circuit, in a 
recent decision, upheld the determination that a VA medical 
examination is not required as a matter of course in virtually 
every veteran's disability case involving a nexus issue.  See, 
generally, Waters v. Shinseki, 601 F.3d 1274 (2010) (explaining 
that when only a conclusory generalized statement is provided by 
a veteran, an examination may not be required).  As service 
treatment reports are negative for any cardiovascular pathology 
and the Veteran has not asserted that his current claimed 
disorder was incurred in or aggravated by service, the Board 
finds that a remand for a VA opinion regarding direct service 
connection would not be beneficial in the adjudication of this 
issue and, thus, is not required in this case.  

Turning to the matter of secondary service connection, the Board 
notes that the claims file contains differing opinions as to 
whether the Veteran's cardiovascular disorder is related to his 
service-connected dental disability.  In this regard, the Veteran 
submitted a June 2002 opinion by his private physician indicating 
that the Veteran "might have" coronary artery disease secondary 
to the abscess inflammation pertaining to a dental injury in 
service.  However, this opinion is overtly speculative and 
insufficient to establish a medical nexus.  See Obert v. Brown, 5 
Vet. App. 30 (1993) (indicating that a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  

In addition, the Board recognizes that the Veteran also submitted 
an August 2003 statement from another private physician 
indicating that the Veteran's "poor dental health has direct 
bearing on his development of coronary disease."  The private 
physician explained that the Veteran has ongoing periodontal 
disease, and that there is a great body of scientific literature 
attesting to the fact that chronic periodontal disease, most 
notably with chlamydial organism, is a causative factor in 
developing coronary artery disease.  

However, as the result of a December 2002 VA examination, a VA 
examiner determined that the Veteran's heart disease was "not 
caused by" his service connected dental disability; rather, it 
was determined that nonservice-connected conditions, including 
hypertension, atherosclerosis, hyperlipidemia, contributed to his 
heart condition.  Moreover, in a subsequent January 2008 
examination and addendum opinion, another VA examiner expressly 
discounted the private examiner's August 2003 opinion because 
"there is no evidence that the patient ever had periodontal 
disease."  
	
	As the claims file contains differing opinions as to whether the 
cardiovascular disorder is related to his service-connected 
disability, it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  The probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight 
to be attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  
The Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 
	7 Vet. App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).
	
	To that end, the Board finds the VA examiners' opinions to be 
more probative than the August 2003 opinion of the private 
physician.  In this regard, the February and January 2008 VA 
examinations and opinions were conducted after interviewing the 
Veteran, reviewing the Veteran' past medical history, and 
conducting a physical examination.  Moreover, the physician found 
that based on a review of the medical evidence that the Veteran's 
heart disease was due to several nonservice-connected disorders.  
The Board notes that the stand-alone opinion provided by the 
private physician in August 2003 did not appear to involve either 
an examination or a review of his past medical history.  Notably, 
the private opinion merely stated that the Veteran believed that 
his periodontal disease was a result of his experience in 
service, without any discussion of whether the Veteran currently 
had a diagnosis pertaining to periodontal disease or whether 
there was any history of periodontal disease in service.  In 
fact, the Board finds that the Veteran's reported history of 
periodontal disease is inconsistent with other evidence of 
record.  Namely, the Veteran is currently rated for loss of 
teeth, due to dental trauma in service, but service-connection 
has not been established for periodontal disease.  Nor does the 
competent evidence establish that the Veteran has periodontal 
disease; an August 1992 annual dental examination revealed that, 
except for the fact that the Veteran wore dentures, the Veteran 
had "no complaints" and was without pathology at that time.  In 
fact, panoramic radiographs were noted to be within normal 
limits.  A more recent November 2002 VA treatment report also 
indicated that there was no sign of infection status-post oral 
surgery, and numerous VA dental examinations, including the most 
recent January 2008 dental examination, consistently failed to 
mention or identify any findings pertaining to periodontal 
disease.
	
	The weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Because the 
August 2003 opinion is based on an inaccurate factual premise, 
i.e. that the Veteran suffered from periodontal disease that was 
incurred in or aggravated by service, the Board finds that the 
private opinion lacks probative value.  Accordingly, the Board 
determines that the VA examinations and opinions are the most 
probative competent evidence of record.  Moreover, as these 
opinions indicate that the Veteran's cardiovascular disorder is 
not the result of his service-connected dental disability, the 
third element, that of a medical nexus, has not been satisfied in 
this case.  
	
	The Board has also considered the Veteran's statements asserting 
a nexus between his currently-diagnosed cardiovascular disorder 
and his residuals of a dental injury in service.  While the Board 
reiterates that the Veteran is competent to report symptoms as 
they come to him through his senses, the Board finds that 
cardiovascular disabilities are not the types of disorders that a 
lay person can provide competent evidence on the issue of 
etiology.  Such competent evidence has been provided by the 
medical personnel who have examined the Veteran during the 
current appeal and by service records obtained and associated 
with the claims file.  Therefore, the Board attaches greater 
probative weight to the clinical findings than to his statements.  
See Cartright, 2 Vet. App. at 25.  
	
The Veteran also submitted internet research and medical 
literature regarding the relationship between infections, caused 
either by periodontal disease or the wearing of dentures, and the 
development of heart disease.  While the Board finds that this 
evidence is competent, it is insufficient to establish a medical 
nexus in this case.  In this regard, the medical research 
indicated that the American Heart Association found that bacteria 
"may affect the heart and contribute to heart disease.  People 
with periodontal disease, a bacterial infection, may be more at 
risk for heart disease."  See denturewearers.com article.  
However, the Board again notes that the use of the word "may" 
is speculative in nature.  Moreover, these articles focused on 
periodontal disease or bacterial infections as a possible 
causative factor of heart disease, but the Board reiterates that 
such periodontal disease has not been shown by evidence of 
record.  Finally, the general medical research that was provided 
did not contemplate any other potentially applicable variables, 
such as the existence of other contributing factors that may also 
cause heart disease, such as hypertension, atherosclerosis, and 
hyperlipidemia, as the case for this Veteran.  Accordingly, the 
Board finds that the medical articles and internet research to 
lack probative value with regard to the issue of medical 
causation.  Instead, the VA examiners' nexus opinions, which were 
provided after a physical examination and after considering his 
unique medical history and other contributing factors, are given 
more evidentiary weight.

	In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim for 
entitlement to service connection for a cardiovascular disorder, 
to include as secondary to a service-connected disability.  As 
such, the appeal is denied.

II.  Loss of Taste

The Veteran also contends that he experiences a loss of taste, 
which is secondary to his service-connected dental disability.  
Specifically, according to the February 2009 VA psychiatric 
examination, he reported feeling depressed "over the fact that 
he cannot taste food without his dentures being removed."  Also, 
in a February 2003 hearing before the undersigned Veterans Law 
Judge, he testified that he has "no taste for food."  See 
Hearing Transcript (T.) at p. 7.

The Board again notes that the Veteran is competent to report 
that on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  In this case, he has provided 
competent evidence as to his personal experiences of sensory 
impairment pertaining to his taste, which he says he has lost as 
a result of wearing his dentures.  However, although he is 
competent to report the symptoms he experiences, the Board finds 
that he is not competent to proffer an opinion as to the nature 
and etiology of his loss of taste, as the etiological cause of 
this medical condition is a question that requires medical 
expertise.

In light of his complaints of loss of taste, the Veteran 
underwent a VA examination in March 2009.  After the VA examiner 
interviewed the Veteran and conducted an examination, it was 
determined that "[t]here is no apparent neurological deficit 
related to taste."  However, the Board finds it significant that 
the VA examiner acknowledged an "altercation of taste" that was 
"apparent only when he wears his dentures," implying that the 
Veteran experienced some type of taste impairment that directly 
corresponded with the wearing of dentures.  

In this case, it is acknowledged that the March 2009 VA 
examiner's opinion is somewhat ambiguous.  However, interpreting 
the examiner's statement in light most favorable to the Veteran, 
the Board finds that, even though a neurological impairment was 
not found, the evidence nonetheless supports a diagnosis of "an 
alteration of taste," which by its very description implies a 
partial loss of taste, as it acknowledges that he does not 
possess the same level of taste with his dentures as he does 
without his dentures.  Moreover, because the VA examiner stated 
that the altercation of taste is apparent "when he wears his 
dentures," the taste impairment has been medically connected to 
the Veteran's service-connected dental injury residuals, which, 
in turn, resulted in the loss of most of his teeth and caused his 
current need for dentures.

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical evidence 
of record that is favorable to the Veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 
22, 26 (1998).  Moreover, as there is no contradicting medical 
opinion of record regarding his loss of taste, the Board finds 
the VA examination to be of great probative value.  

For the reasons set forth above, the Board resolves all doubt in 
the Veteran's favor and finds that the evidence supports a grant 
of service connection for the loss of taste the Veteran 
experiences as secondary to his service-connected dental injury.  
As such, his claim for service connection for loss of taste is 
granted.


ORDER

A disability rating in excess of 30 percent for adjustment 
disorder is denied.

Service connection for a cardiovascular disorder is denied.

Service connection for loss of taste is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


